     WRIGHT, FINLAY & ZAK, LLP
 1
     Dana Jonathon Nitz, Esq.
 2   Nevada Bar No. 0050
     Paterno C. Jurani, Esq.
 3   Nevada Bar No. 8136
     7785 West Sahara Avenue, Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     pjurani@wrightlegal.net
 6   Attorneys for Plaintiff/Counter-Defendant, Carisbrook Asset Holding Trust
 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9   CARISBROOK ASSET HOLDING TRUST,                  Case No.: 3:17-CV-00370-MMD-WGC
10
                   Plaintiff,                         STIPULATION AND ORDER TO
11          vs.                                       EXTEND DEADLINE TO FILE REPLY
                                                      IN SUPPORT OF CARISBROOK
12   SFR INVESTMENTS POOL 1, LLC;                     TRUST’S RENEWED MOTION FOR
13   STONEFIELD HOMEOWNERS                            SUMMARY JUDGMENT
     ASSOCIATION,
14                                                    (FIRST REQUEST)
                   Defendants.
15
16
     SFR INVESTMENTS POOL 1, LLC,
17
                   Counterclaimant,
18          vs.
19
     CARISBROOK ASSET HOLDING TRUST
20
                   Counter-Defendant.
21
22   SFR INVESTMENTS POOL 1, LLC,
23
                   Cross-Claimant,
24          vs.
25
     DAMIAN C. WEBBER, BANK OF
26   AMERICA, N. A.

27                 Cross-Defendants.
28


           Stipulation and Order to Extend Deadline to File Reply; Case No.: 3:17-CV-00370
                                               Page 1 of 3
 1           Plaintiff/Counter-Defendant, Carisbrook Asset Holding Trust (“Carisbrook Trust” or
 2   “Plaintiff”), and Defendant, Stonefield Homeowners Association’s (“Stonefield” or “HOA”)
 3   (collectively, the “Parties”), by and through their undersigned and respective counsel of record,
 4   hereby stipulate as follows:
 5           1.     Stonefield filed its Opposition to Carisbrook Trust’s Renewed Motion for
 6   Summary Judgment [ECF No. 105] (“Stonefield’s Opposition”) on September 20, 2019;
 7           2.     The deadline to file a Reply in response to Stonefield’s Opposition is October 4,
 8   2019;
 9           3.     SFR Investments Pool 1, LLC (“SFR”) filed its Response to Carisbrook Trust’s
10   Renewed Motion for Summary Judgment [ECF No. 109] (“SFR’s Opposition”) on September
11   27, 2019;
12           4.     The deadline to file a Reply in response to SFR’s Opposition is October 10, 2019.
13           5.     In order to allow Carisbrook Trust to file one Reply in support of its Renewed
14   Motion for Summary Judgment, the Parties have agreed the deadline to file a Reply in response to
15   Stonefield’s Opposition shall be moved six days, to October 10, 2019.
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


             Stipulation and Order to Extend Deadline to File Reply; Case No.: 3:17-CV-00370
                                                 Page 2 of 3
 1          6.      This is the first request to extend the deadline for briefing related to renewed
 2   motions for summary judgment. The Parties have entered into this agreement in good faith and
 3   not for purposes of delay or prejudice to any party.
 4
     Dated this 3rd day of October, 2019.             Dated this this 3rd day of October, 2019.
 5
     WRIGHT, FINLAY & ZAK, LLP                        BOYACK ORME & ANTHONY
 6
     /s/ Paterno C. Jurani, Esq.                      /s/ Colli C. McKiever, Esq.
 7
     Dana Jonathon Nitz, Esq.                         Edward D. Boyack, Esq.
 8   Nevada Bar No. 0050                              Nevada Bar No. 5229
     Paterno C. Jurani, Esq.                          Colli C. McKiever, Esq.
 9   Nevada Bar No. 8136                              Nevada Bar No. 13724
10   7785 W. Sahara Ave., Suite 200                   7432 W. Sahara Avenue, Suite 101
     Las Vegas, Nevada 89117                          Las Vegas, Nevada 89117
11   Attorneys for Plaintiff/Counter-Defendant,       Attorneys for Defendant, Stonefield
     Carisbrook Asset Holding Trust                   Homeowners Association
12
13
                                                  ORDER
14
            IT IS SO ORDERED.
15
16                 October 3, 2019
            DATED: ____________                ________________________________________
17                                             UNITED STATES DISTRICT COURT JUDGE

18
19
20
21
22
23
24
25
26
27
28


           Stipulation and Order to Extend Deadline to File Reply; Case No.: 3:17-CV-00370
                                                  Page 3 of 3
